Citation Nr: 0934625	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO. 04-33 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a total disability rating based upon 
individual unemployability.

2. Entitlement to service connection for a back disorder, 
including as secondary to the Veteran's service-connected 
bilateral foot disability.

3. Entitlement to service connection for a psychiatric 
disability, including as secondary to the Veteran's service-
connected bilateral foot disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 through August 
1977. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In the remand of July 2005, the Board ordered that the RO 
take all appropriate action to develop and adjudicate the 
claims of entitlement to service connection for a back 
disorder, including as secondary to the Veteran's service-
connected bilateral foot disability, and entitlement to 
service connection for a psychiatric disability, including as 
secondary to the Veteran's service-connected bilateral foot 
disability.  Those claims still remain unadjudicated and must 
be processed by the RO.  The Court of Appeals for Veterans 
Claims (Court) has indicated that a claim may sometimes 
remain in an unadjudicated state due to the failure of the 
Secretary to process it.  In such instances, the appropriate 
procedure for a claimant to press a claim believed to be 
unadjudicated (and for which there is no final decision that 
arguably failed to consider the claim) is to pursue a 
resolution of the original claim, e.g., seek issuance of a 
final RO decision with proper notification of appellate 
rights and initiate an NOD.  See 38 U.S.C. §§ 5104, 7105.  If 
the Secretary fails to process the claim, then the claimant 
can file a petition with the Court challenging the 
Secretary's refusal to act.  See Costanza v. West, 12 
Vet.App. 133, 134 (1999).  Accordingly, these issues are 
again addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has one service-connected disability, rated as 50 
percent disabling, and the objective evidence does not 
establish that this disability alone deems him unable to 
obtain employment.


CONCLUSION OF LAW

The criteria for TDIU are not met. 38 C.F.R. §§ 3.340, 
3.341(a), 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a total disability rating based upon 
his individual unemployability (TDIU). Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total and when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities. 38 C.F.R. §§ 3.340, 4.16(a). If there 
is only one such disability, it shall be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a). Neither 
the Veteran's non-service-connected disabilities, nor his 
advancing age may be used as a determining factor in the 
rating agency's judgment. 38 C.F.R. §§ 3.341(a), 4.16(a), 
4.19.

Here, the Veteran's combined rating does not meet the 
schedular criteria to render him eligible for consideration 
of a TDIU rating under 38 C.F.R. § 4.16(a).  He has a single 
service connected bilateral foot disability, which is rated 
as 50 percent disabling. See June 2009 rating decision. The 
Board notes that the Veteran has two outstanding service 
connection issues, which once adjudicated, may affect the 
Veteran's ability to be considered under 38 C.F.R. § 4.16(a). 
He can again seek a TDIU rating if the decisions as to those 
claims make him eligible for consideration under the 
scheduler criteria. At this time, he is not eligible fore TDI 
benefits under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b). Rating boards 
are required to submit to the Director, Compensation and 
Pension Service, for extraschedular consideration all cases 
of Veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a). The Court of 
Appeals for Veterans Claims has clarified that, where a 
claimant does not meet the schedular requirements of 4.16(a), 
the Board has no authority to assign a TDIU rating under 
4.16(b) and may only refer the claim to the C&P Director for 
extraschedular consideration. Bowling v. Principi, 15 Vet. 
App. 1 (2001).  Referral to the Director of the Compensation 
and Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2009) in TDIU claims only applies to 
those TDIU claims that do not meet the percentage standard 
set forth in 38 C.F.R. § 4.16(a). See 38 C.F.R. § 4.16(b).  
In this case, the Board does not find that referral to the 
C&P director is warranted.  

An assessment for extra-schedular referral requires 
consideration of the Veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. § 
4.16(b). The Veteran's age and the effects of non- service 
connected disabilities, however, are not factors for 
consideration. 38 C.F.R. §§ 3.341(a), 4.19. The issue at hand 
involves a determination as to whether there are 
circumstances in this case, apart from the non-service-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability. Van Hoose 
v. Brown, 
4 Vet. App. 361 (1993). The Board must determine if there is 
some service-connected factor outside the norm which places 
the Veteran in a different position than other Veterans with 
a 50 percent combined disability rating. The fact that the 
Veteran is unemployed or has difficulty obtaining employment 
is not enough as a schedular rating provides recognition of 
such. Rather, the Veteran need only be capable of performing 
the physical and mental acts required by employment. Id. The 
schedular criteria compensate a Veteran for considerable loss 
of working time from exacerbations proportionate to the 
severity of the disability. 
See 38 C.F.R. § 4.1 (2008).

In order to determine whether the Veteran is unemployable due 
to his service connected disability rated as 50 percent 
disabling, the Board remanded this matter in order to fully 
develop the evidence and to afford the Veteran a Social and 
Industrial Survey. See July 2005 Board remand. The voluminous 
outpatient treatment records show that the Veteran is being 
treated for several disabilities, including issues with his 
back, as well as treatment in the mental health clinic. 
See VA outpatient records dating between 2002 and 2007. These 
records do not establish that the Veteran is unemployable 
solely as a result of his service connected foot disability; 
they simply show ongoing treatment for several disabilities.

The Veteran reported at his April 2005 hearing that a Dr. S. 
told him that he was unemployable due to this foot 
disability. See hearing transcript at page 8. VA attempted to 
assist the Veteran in obtaining records from Dr. S. In a May 
2006 telephone call, the Veteran stated that he would send VA 
Dr. S's reports. See May 2006 Report of Contact. There is no 
evidence that he did so. The Veteran did submit an 
authorization to obtain records from Dr. S., and VA requested 
the records in July 2007 and April 2008. No response was 
received. The claims folder is devoid of evidence that Dr. 
S., or any of the Veteran's other outpatient doctors, opined 
that he is unemployable by reason of his service-connected 
foot disability alone.

In April 2009, the Veteran was afforded a VA examination as 
to his service connected foot disability. This led to in 
increased in the disability evaluation assigned, and he 
currently has a 50 percent disability evaluation as a result 
of the June 2009 rating decision. The examination noted no 
swelling, instability or weakness of the feet, but did not 
show painful motion, tenderness and abnormal weight bearing, 
as well as moderate deformity due to bilateral clawfoot and 
hammertoe. The examiner noted that the Veteran has moderate 
problems with chores, and severe problems with shopping and 
exercise. The examiner also stated that the Veteran is 
unemployed and that the bilateral foot disorder is a reason 
for the unemployment. The examiner, however, did not 
elaborate on that statement and failed to assess whether any 
other factors, including age and non-service connected 
disabilities, caused the inability to work.

In May 2009, the Veteran was afforded a Veteran's Health 
Administration Social and Industrial Survey. The Veteran went 
to the licensed social worker's office for the interview. He 
was noted to ambulate via wheelchair, which he was able to 
propel using his hands/arms. In addition to the Veteran's 
feet, he reported arthritis in his neck and shoulders, as 
well as PTSD. With regard to work performance, the Veteran 
reported that he did not have problems finding employment 
over the years, but he had trouble keeping jobs, because he 
"would have disagreements with employers and would quit."  
He stated that he later "became physically unable to perform 
the work and had to quit."  As to the nature of his 
disabilities, he reported PTSD and depression, as well as his 
foot disability, back pain, and GERD. He confirmed that he is 
on Social Security disability due to his feet and back 
disabilities. The Social Security Administration file is of 
record. The Veteran reported that he wants to work, but 
cannot. The social worker reported that the Veteran "was 
initially able to work in spite of his physical 
disabilities" and that "anger issues and lack of ability to 
work through problems contributed to his lengthy history of 
short-lived employment."  Also, "his report of increasing 
problems with back and foot pain seem to be the contributing 
factors with his inability to continue to work."  It was 
clearly stated that "while his inability to work is related 
to his pain due to foot and back problems, his depression, 
impulsive behavior and anger management issues have led to 
his inability to keep a job for any period of time."

This evidence demonstrates that the Veteran is unemployable, 
but not solely as the result of his service-connected 
bilateral foot disability.  The question here is whether 
there are circumstances in this case, apart from the non-
service connected conditions and advancing age that justify a 
total disability rating.  As noted above, the fact that the 
Veteran is unemployed or has difficulty obtaining employment 
is not enough as a schedular rating provides recognition of 
such.  Rather, the Veteran need only be capable of performing 
the physical and mental acts required by employment.  The 
schedular criteria compensate a Veteran for considerable loss 
of working time from exacerbations proportionate to the 
severity of the disability. 
See 38 C.F.R. § 4.1 (2009).

An assessment for extra-schedular referral requires 
consideration of the Veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. § 
4.16(b).  The Board must determine if there is some service 
connected factor outside the norm which places the Veteran in 
a different position than other Veterans with a 50 percent 
combined disability rating.  

To the extent the Veteran argues that his service-connected 
foot disability is causing his claimed unemployability, it is 
now well settled that law persons, such as the Veteran, are 
not competent sources of medical evidence. See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

In short, the medical and other evidence of record indicates 
that the Veteran's bilateral foot disability is productive of 
symptoms which can be said to interfere with his 
employability. However, the evidence does not demonstrate 
that the service-connected bilateral foot disability, alone, 
renders him unable to secure or follow a substantially 
gainful occupation.  The May 2009 survey indicates that he 
had trouble keeping jobs due to anger problems and 
disagreements with co-workers.  Although it was noted that 
his increasing problems with back and foot pain are 
contributing factors to his inability to work, it is clear 
that the major reason for his lack of employment has to do 
with anger and other issues for which service connection is 
not in effect.    

Considering the above evidence, the Board does not find that 
the Veteran's bilateral foot disability causes interference 
with employment which is sufficient to warrant referral for 
consideration of an extraschedular rating. Moreover, there is 
no evidence of an exceptional or unusual clinical picture, or 
of any other factor which would allow for the assignment of 
an extraschedular rating such as frequent hospitalizations.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU. The benefit sought on appeal is 
accordingly denied.



Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claim. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
notice should be provided to a claimant before the initial RO 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004). However, if notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC). Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

VA sent the Veteran a letter in September 2005 informing him 
of what was necessary to establish his TDIU claim, what 
evidence he was expected to provide, and what VA would obtain 
on his behalf. VA's duty to notify the Veteran was met in 
this case.

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d). Here, the 
Veteran's statements, his service and post-service treatment 
records, and several VA examination reports have been 
associated with the claims folder. The Veteran was afforded a 
Board hearing, and the April 2005 transcript is of record. 
Certain private records were identified by the Veteran, but 
after two attempts no records were received by Dr. S. The 
Veteran stated that he would send the records, but never did 
so, as is discussed in the decision, above. As such, this 
matter is decided without the benefit of those records. The 
Veteran has not notified VA of any additional relevant 
evidence.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) is denied.


REMAND

The Veteran is seeking to establish service connection for 
both back and psychiatric disabilities, including post-
traumatic stress disorder, which he contends may be secondary 
to his service connected bilateral foot disability. He 
clearly asserted both claims at his April 2005 hearing. See 
hearing transcript at page 6. The Board pointed this out in 
its July 2005 remand, and ordered that VA adjudicate these 
claims. See July 2005 remand order number 5. Since that time, 
these issues have not been adjudicated. There is no 
suggestion in the claims file that a duty to notify letter 
was sent, that a rating decision was issued, or that any 
other appropriate action was taken. The only evidence that 
these two service connection issues were considered is found 
in the June 2009 Supplemental Statement of the Case (SSOC). 
VA simply added a paragraph in the TDIU analysis. This is an 
unacceptable attempt to adjudicate these claims. The Veteran, 
and his representative, are entitled to notice of any 
decision made by VA, which clearly sets forth the decision 
made, any effective date, the reason(s) for the decision, the 
right to a hearing on the issue, and the necessary procedures 
and time limits to initiate an appeal. 38 C.F.R. § 3.103(b). 
This cannot be done in an SSOC related to a completely 
different issue. Thus, the Board's July 2005 order to 
adjudicate the Veteran's back and psychiatric claims was not 
complied with. If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken. While the Board 
regrets the delay, another remand is required. See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Take all appropriate action to develop and 
adjudicate the claims for service 
connection for a back disability and a 
psychiatric disability, both of which are 
claimed to be secondary to the Veteran's 
service-connected bilateral foot 
condition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment. The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


